Citation Nr: 1501441	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  08-26 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO.  A transcript of that hearing is associated with the record.  In February 2014, the Veteran and his representative submitted evidence directly to the Board with a waiver of initial RO consideration.  As such, this evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2014). 

In April 2014, the Board remanded the claim of entitlement to service connection for asthma and directed that the RO issue a Statement of the Case in connection with the claim.  The record shows the RO issued a Statement of the Case in July 2014, and the Veteran did not submit a timely substantive appeal.  As such, the Board finds the issue is not ripe for appellate review.  


FINDINGS OF FACT

1. The probative, competent evidence does not establish that the Veteran experienced symptoms of degenerative disc disease during active duty or continuous symptoms of degenerative disc disease since separation from active duty, or that degenerative disc disease manifested within one year of separation from active duty.

2. The probative, competent evidence does not demonstrate that a low back disability is causally or etiologically related to active duty.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Letters dated in January 2006 and August 2008 satisfied the duty to notify provisions, to include notification of the regulations pertinent to the establishment of an effective date and disability rating.  In addition, the Veteran's claim was re-adjudicated in an August 2008 Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim). 

In addition, the record contains the Veteran's service treatment records, VA examination reports and treatment records, identified private treatment records, and lay statements.  Pursuant to a September 2012 Board remand, the Veteran's records were obtained from the Social Security Administration and the Veteran underwent VA examination.  In April 2014, the Board again remanded the Veteran's claim for an additional VA examination, and the Veteran underwent VA examination in July 2014.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony and provided an opinion with adequate rationale as to the clinical findings, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with the Board's Remand directives.  See 38 U.S.C.A. 
§ 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for low back pain.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney from the law office of Kenneth L. LaVan.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2014).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that he has a current low back disability related to active duty.  Specifically, at the July 2012 Board hearing, the Veteran testified that he worked on electronic equipment during active duty.  He stated that he had to lift and carry heavy pieces of equipment and twist and contort his back while getting equipment into locations.  He also reported that he was in a helicopter search and rescue unit and had to pull bodies out of water.  He also stated that the helicopters would make rough landings and that he would be sitting on a metal bar during those landings.  He reported that during active duty and after service, physicians would not diagnose a specific back problem.  He testified that his back pain following service was consistent with the back pain he experienced during service and that it had worsened over time.

Concerning a current disability,  the record reflects multiple diagnoses of degenerative disc disease during the pendency of the appeal.  As a result, the Board finds the evidence establishes a current disability for purposes of service connection.

With respect to an in-service injury or event, a January 1976 service treatment record shows the Veteran complained of a backache for two weeks, without trauma to the back.  A June 1976 service treatment record also shows the Veteran reported pain at times in the lower back area, and an August 1976 service treatment record indicates the Veteran was still having backaches.  A September 1977 service treatment record shows the Veteran reported that his back still hurt, and on a May 1978 record of medical history, the Veteran reported a history of recurrent back pain.  As such, the Board finds the record demonstrates some evidence of an in-service injury or event for service connection purposes.

Concerning a nexus between the current disability and any in-service injury or event, in an October 2006 letter, a private physician, Dr. K. Avery, reported that the Veteran's pathology was not acute and that it had occurred over years.  Dr. Avery found the Veteran's injuries were not new injuries; rather, they were old, chronic, and progressive.  In this respect, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).  Here, the Board finds Dr. Avery's opinion is too general in nature as she does not associate the Veteran's current disability to any specific etiology, to include any in-service injury.  Rather, she only finds that his current disability is related to old injuries, which the Board finds could have occurred at any time subsequent to active duty.  Therefore, the Board affords the private physician's opinion little significant value.  

Conversely, the Board finds the July 2014 VA examiner's opinion deserves significant probative weight.  The VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner specifically noted that literature affirmed that the most significant risk factor for a current low back condition, degenerative disc disease in this case, was age, followed by obesity.  Therefore, the VA examiner found the etiology of the Veteran's lower back pain was age.  The VA examiner noted the specific notations in the Veteran's service treatment records concerning lower back pain but opined that those were acute in nature and not chronic.    
The record shows the VA examiner reviewed the evidence and considered the Veteran's lay statements regarding his in-service duties and post-service symptoms.  The VA examiner also supported the opinion with specific citations to the Veteran's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the probative, competent evidence does not demonstrate that a low back disability is causally or etiologically related to active duty.

The Board acknowledges the Veteran's statements that his current low back disability is the same condition for which he was treated during active duty.  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical causation of degenerative disc disease.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Here, the Board finds that any possible relationship between degenerative disc disease and an in-service illness or injury is not something for which a layman is competent to provide an opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

The Board notes that degenerative disc disease, or arthritis, is one of the conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, the Veteran's statements regarding continuity of symptomatology may be sufficient for purposes of establishing service connection.  Walker, 708 F.3d at 1338.  Here, however, the Board finds the evidence does not support the Veteran's assertions that he has experienced back pain since any in-service event or injury.  Specifically, the first notation of back complaints is found in a treatment record dated in 2004, approximately 26 years following separation from service.  This prolonged period without complaints or treatment is evidence for consideration in determining continuity of symptomatology and weighs against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, this period indicates that arthritis may not be presumed to have been incurred in service as it did not manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, a June 2004 private treatment record indicates the Veteran reported low back symptoms since lifting a utility trailer.  As such, the Veteran's statements regarding the origin and onset of his back pain have been somewhat inconsistent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Furthermore, the Board finds the VA examiner's conclusions regarding the nature of the Veteran's in-service back problems carries significant probative value.  Therefore, the Board finds the Veteran's lay statements with respect to continuity of symptomatology are of little probative value and are insufficient for purposes of establishing entitlement to service connection.

Based on the foregoing, the Board finds the preponderance of the evidence is against a grant of service connection for a low back disability.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a low back disability, the benefit of the doubt doctrine is not applicable in the instant appeal, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 55-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


